970 A.2d 1039 (2009)
199 N.J. 118
In the Matter of Robert A. JONES, a Judge Of The Municipal Court.
D-98 September Term 2008
Supreme Court of New Jersey.
June 2, 2009.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that ROBERT A. JONES, a Judge of the Municipal Court of the Township of Livingston, be publicly reprimanded for violating Canon 1 (a judge should observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should respect and comply with the law and act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), and Canon 5A (2) (a judge should conduct all extra-judicial activities in a manner that does not demean the judicial office), and for engaging in misconduct in office and in conduct prejudicial to the administration of justice that brings the judicial office into disrepute, in violation of Rule 2:15-8(a)(1) and(6);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and ROBERT A. JONES, a Judge of the Municipal Court of the Township of Livingston, is hereby publicly reprimanded.